FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 10/29/2015, a reissue of application 13/841,791 (issued 4/28/2015 as US Pat 9,019,924), and the Response of 2/1/2017, as well as a Request for Continued Examination filed 4/17/2020 and the most recent amendment of 3/15/2021.

Claims 1-20 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 10/29/2015 amending claims 14-16 and adding new claims 21-40, as was an amendment of 9/25/2018.  By way of other amendments, claims 1-4, 6, 11-14, 16, 21, 22, 24-28, 30-32, 34-38, 40, 41, and 43 are pending and are rejected below.

This action is Final.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,019,924 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
Patent Owner’s declaration of 10/29/2015 provides an error statement as to the inclusion of subject matter which is no longer the error upon which the instant reissue relies. 
(d) If errors previously identified in the inventor’s oath or declaration for a reissue application pursuant to paragraph (a) of this section are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.
37 CFR 1.175(d).
Note that MPEP 1414.03(I) states that where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12, 21, 22, 24, 27, 28, 30, 31, 32, 34, 37, 38, 40, 41, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 21, 27, 31, and 37 disclose a method and apparatus for identifying resource scheduling for UE in a MU-MIMO system including receiving DCI, 
Turning to the disclosure, it is noted that the patent background describes such a step as regarding whether rate matching around at least one unassigned port in another DM-RS CDM group should be used, not whether such rate matching is used. ‘924 Patent at col. 9 ll. 1-8. This is also true as to the provisional applications to which the instant Patent under reissue claims benefit.

Claim Rejections - 35 USC § 251
Claims 1-4, 6, 11-14, 16, 21, 22, 24-28, 30-32, 34-38, 40, 41, and 43 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
Claims 2, 12, 21, 22, 24, 27, 28, 30, 31, 32, 34, 37, 38, 40, 41, and 43 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as noted above as to 35 USC 112, first paragraph.


CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, the examiner will interpret the limitations of the claims using the broadest reasonable interpretation. Note the previous analysis of the claims in the previous Final action, which is incorporated herein by reference. 7/27/2018 Final Rejection at 8-18.

Allowable Subject Matter
Claims 1, 3, 4, 6, 11, 13, 14, 16, 25, 26, 35, and 36 would be allowable if not for the rejection of said claims under 35 USC 251 above as to Patent Owner’s Declaration.
The following is a statement of reasons for indicating allowable subject matter:  
Claims 1, 11, 25 and 35 disclose a method and apparatus for identifying resource scheduling for a US in a MIMO wireless communication system, comprising receiving downlink control information indicating one or more demodulation reference signal (DM-RS) ports assigned to the UE, a a physical downlink shared channel (PDSCH) energy per resource element (EPRE) to DM-RS EPRE ratio, a SCID and a number of layers further requiring identifying, from the DCI, a DM-RS port SCID for a DM-RS port assigned to the interfering UE, identifying an initialization value for a scrambling sequence for resources assigned to the interfering UE using the DM-RS port SCID, and reducing interference from the interfering UE in identifying the data intended for the UE in the resource block using the initialization value for the scrambling sequence for resources assigned to the interfering UE. The prior art discloses identifying scheduling by receiving DCI including DM-RS ports, power ratio and layers, as well as a SCID, but fails to disclose or suggest identifying, from the DCI, a DM-RS port SCID for a DM-RS port assigned to the interfering UE, identifying an initialization value for a scrambling sequence for resources assigned to the interfering UE using the DM-RS port SCID, and reducing interference from the interfering UE in identifying the data intended for the UE in the resource block using the initialization value for the scrambling sequence for resources assigned to the interfering UE.
Claims 3, 4 and 6, claims 13, 14 and 16, claim 26, and claim 36 are indicated as containing allowable subject matter based on a dependence on claims 1, 11, 25, and 35, respectively.
Response to Arguments
Applicant's arguments filed 3/15/2021 are noted as to the rejections under 35 USC 112 and 35 USC 103, which have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571)272-78497849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-13671367.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        


Conferees: